DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rim et al. (Article from PLOS ONE entitled “Personalized Computational Modeling of Mitral Valve Prolapse: Virtual Leaflet Resection”).
Rim et al. teach a medical image processing method, comprising obtaining feature values related to a shape and a property of a heart (page 2, last paragraph: “3D geometric information of the MV apparatus (the annulus, the anterior and posterior leaflets, and locations of the papillary muscles) was retrospectively extracted from 3D TEE data…of a patient with ruptured posterior chordae tendineae”; Figure 1; Figure 2: “Pathologic Parameter Determination”); estimating, by using the feature values, a state of the heart after a chest is opened (Figure 2: “Quadrangular Resection”; Figure 4A (NB: the state of the resection was interpreted as the state of the heart after a chest is opened); estimating basted on a result of the estimation of the state of the heart, a state of the heart after the chest is closed after a treatment is completed (page 7, last paragraph: “A physio II ring of size 34 mm was modeled and virtually implanted…following the virtual resection procedure” Figure 4C (NB: the .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Rim et al., as applied to claim 13, above, and further in view of Suresh et al. (US 2007/0014452 A1)
  With respect to claims 1 and 14, Rim et al. teach the operations that  the processing circuitry of claim 1 is configured to perform and the functions embodied in the computer-executable commands recorded in the non-transitory computer readable storage medium of claim 14, as addressed more full above with respect to the method of claim 13, which includes identical operations/functions. While Rim et al. fail to specifically teach the structure of any specific device used to implement these operations, the implementation of such a process using properly configured processing circuitry and/or computer-executable commands stored in a storage medium is well-known in the art, as demonstrated by Suresh et al. Specifically, Suresh et al. teach the simulation of a cardiac intervention (see the Abstract) and clearly implement this simulation using a programmed computer (Figure 2) that includes configured processing circuitry (i.e., “CPU”, paragraph [0149]) and computer programming stored in 
Furthermore, Rim et al. further teach obtaining the feature values from at least one of an x-ray CT apparatus, a magnetic resonance imaging apparatus, an ultrasound diagnosis apparatus, and a database (page 2, last paragraph), as stipulated in claim 2; obtaining, as the feature value, at least one of shape data of the heart, firmness of the heart, pressure of the heart, and mass of the heart (page 3, last paragraph), as set forth in claim 3; taking into account a positional change of the heart caused by the opening of the chest and the closing of the chest and estimating the state of the heart after being deformed by the positional change while further taking into account at least one of the heart being pressured by another structure, an inflow of blood into the heart and a blood vessel, cardiac beats of the heart, relaxation of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
28 May 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665